Title: To Thomas Jefferson from George Washington, 4 July 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Mount Vernon July 4th: 1793.

I send, for the information and consideration of the Heads of the Departments, a letter which I received by the post of Yesterday from the Governor of North Carolina, stating the measures which he has taken relative to a privateer fitted out from South Carolina under a French Commission, and which had arrived, with a prize, in the Port of Wilmington in North Carolina.
I intend setting out for Philadelphia on Sunday next; but do not expect to reach that place till Thursday, as I shall be detained in George Town the remainder of the day on which I leave this. With very great regard, I am, Dear Sir, Your Affecte. & Obedt. Servt.

Go: Washington

